I dissent from the opinion of the Chief Justice, herein, and think the motion to quash the indictment should have been granted, as it did not state any criminal offense. The allegation that the defendant represented that the bay horse was sound could not be *Page 397 
any more than in the opinion of the party making the statement he was. If he made a false statement knowing that he was, it might be sufficient to render him liable for damages in a civil action. Parties trading horses are allowed latitude in expressing their opinion of their horses, and trade generally with intent each to get the better of the other, and under the evidence in the case the trial Judge should have directed a verdict of acquittal, as the evidence of prosecutor, himself, showed that the defect in the horse, complained of, was patent, not latent, and by the exercise of the slightest care, by examining and using his eyes, he could have ascertained that the horse's eyes were defective, and under the evidence and the case of State v. Delyon, 1 Bay 353, quoted by the Chief Justice, the motion of defendant to direct a verdict should have been granted. That the State has succeeded in convicting the defendant on testimony, which, in my opinion, it is doubtful if the prosecutor could win in a civil suit for damages against defendant where he could recover if he make out his case, by a preponderance of the evidence only. For these reasons I dissent.